SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A (Rule 13d-102) Under the Securities Exchange Act of 1934 (Amendment No. 3) Community Shores Bank Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: ☐ Rule13d-1(b) ☒ Rule13d-1(c) ☐ Rule13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act")or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 204046106 Schedule 13G/A Page 2 of 6 Pages 1 Name of Reporting Persons Daniel M. Wiersma 2 Check the Appropriate Box if a Member of a Group (a) ☐ (b) ☐ 3 SEC Use Only 4 Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 6 Shared Voting Power 7 Sole Dispositive Power 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9)Excludes Certain Shares ☐ 11 Percent of Class Represented by Amount in Row (9) 5.45% 12 Type of Reporting Person IN 2 CUSIP No. 204046106 Schedule 13G/A Page 3 of 6 Pages Item1(a). Name of Issuer: Community Shores Bank Corporation Item1(b). Address of Issuer's Principal Executive Offices: 1030 W. Norton Avenue, Muskegon, MI 49441 Item2(a). Name of Person Filing: Daniel M. Wiersma This Schedule 13G is intended to report an aggregate beneficial ownership of 80,020 shares of common stock of which (a) 41,620 shares are owned by Oxford Capital Group of which Mr. Daniel M. Wiersma is an officer and director and shareholder, and (b) 38,400 shares are owned by Mr. Daniel M. Wiersma in a joint account with Mrs. Betty L. Wiersma. Item2(b). Address of Principal Business Office or, if None, Residence: 2900 Charlevoix Drive, S.E., Grand Rapids, MI 49546 Item2(c). Citizenship: United States of America Item2(d). Title of Class of Securities: Common Stock Item2(e). CUSIP Number: Item3. If this statement is filed pursuant to §§ 240.13d-1(b),or 240.13d-2(b)or (c), check whether the person filing is a: Not applicable. (a) ☐ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ☐ Bank as defined in section 3(a)(6)of the Act (15 U.S.C. 73c). (c) ☐ Insurance company as defined in section 3(a)(19)of the Act (15 U.S.C. 78c). 3 CUSIP No. 204046106 Schedule 13G/A Page 4 of 6 Pages (d) ☐ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ☐ An investment adviser in accordance with §13d-1(b)(1)(ii)(E). (f) ☐ An employee benefit plan or endowment fund in accordance with §240.13d 1(b)(1)(ii)(F). (g) ☐ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) ☐ A savings association as defined in Section3(b)of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) ☐ A church plan that is excluded from the definition of an investment company under section 3(c)(14)of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) ☐ Group, in accordance with §240.13d-1(b)(1)(ii)(J). ☒ If this statement is filed pursuant to §240.13d-1(c), check this box. Item4. Ownership. (a) Amount Beneficially Owned: 80,020shares of Common Stock (b) Percent of Class: See Line 11 of the cover sheet. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 41,620 (ii) Shared power to vote or to direct the vote: 38,400 (iii) Sole power to dispose or to direct the disposition of: 41,620 (iv) Shared power to dispose or to direct the disposition of: 38,400 4 CUSIP No. 204046106 Schedule 13G/A Page 5 of 6 Pages Item5. Ownership of Five Percent or Less of a Class. Not applicable Item6. Ownership of More Than Five Percent on Behalf of Another Person. Not applicable Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable Item8. Identification and Classification of Members of the Group. Not applicable Item9. Notice of Dissolution of Group. Not applicable Item10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under § 240.14a-11. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: January 9, 2015 /s/ Daniel M. Wiersma Daniel M. Wiersma, individually 5 CUSIP No. 204046106 Schedule 13G/A Page 6 of 6 Pages EXHIBIT LIST None 6
